UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 SCHEDULE 13e-3 Rule 13e-3 Transaction Statement Under Section 13(e) of the Securities Exchange Act of 1934) PRESIDENTIAL ASSOCIATES I LIMITED PARTNERSHIP (Name of the Issuer) PRESIDENTIAL ASSOCIATES I LIMITED PARTNERSHIP ERI/PRESIDENTIALLLC ERI/PRESIDENTIAL MERGER SUB LIMITED PARTNERSHIP EQUITY RESOURCE INVESTMENTS, LLC WINTHROP FINANCIAL CO., INC. LINNAEUS-PHOENIX ASSOCIATES LIMITED PARTNERSHIP DCA ADOLPHUS LLC ERI/WIN GP LLC ERF MANAGER LLC EQUITY RESOURCE FUND XXIV, LLC ERF FUND XXIV GP LLC EGGERT DAGBJARTSSON VICTOR J. PACI ANDREW PRAGUE (Names of Person(s) Filing Statement) Units of limited partnership interest (Title of Class of Securities) N/A (CUSIP Number of Class of Securities) Victor J. Paci Equity
